Citation Nr: 0944858	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
PTSD and hepatitis C.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran served in Vietnam from December 13, 1966 to 
December 11, 1967.  His military occupational specialties 
during that period included armorer and cook.  He contends 
that his service in Vietnam exposed him to combat and non-
combat stressors that support a PTSD diagnosis.  

The Veteran's service personnel records reveal that he 
received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  The Veteran's 
awards and participation in Phase II of the Vietnam 
Counteroffensive are consistent with service in Vietnam in 
support of the Vietnam War.  However, those awards are not 
indicative of participation in combat.

A determination that a veteran engaged in combat with the 
enemy may, however, be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  Receiving enemy fire can 
constitute participation in combat.  Sizemore v. Principi, 18 
Vet. App. 264 (2004).  

The Veteran's service medical records are negative for 
evidence of any chronic psychiatric disability during 
service.  His psychiatric evaluation at separation from 
service was normal.  

Post-service treatment records show that the Veteran was 
initially diagnosed with PTSD on VA evaluation in July 2002.  
At that time, the Veteran reported in-service PTSD stressors 
involving ambushes and incoming rocket and mortar rounds.  He 
also reported having been blown off a bridge and sustaining 
an eye injury as a result of an enemy attack.  He was 
diagnosed with PTSD in accordance with DSM-IV.  

Subsequent records show that the Veteran consistently 
reported a stressor involving an incident in which he had 
been involved in an enemy attack on a bridge.  In this 
incident, the driver of the Jeep in which he was riding was 
allegedly killed.  These records also show that he reported 
that while his primary military occupational specialty was 
later changed cook, he was still exposed to incoming enemy 
fire.  The Veteran has continued to receive treatment for 
PTSD since his initial diagnosis.

In a June 2004 letter, the Veteran's treating VA psychiatrist 
stated she felt the Veteran's PTSD was related to his 
experiences in Vietnam.

Having determined that the Veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the Veteran's PTSD diagnosis is based upon a verified 
stressor.

As noted above, the Veteran asserts that the driver of the 
Jeep in which he was riding at the moment of enemy attack was 
killed immediately.  The Veteran recalls the name of the 
individual driving the Jeep as being "[redacted]."  The Veteran 
additionally recalls this incident as having occurred on the 
night that he was leaving Vietnam.  His service personnel 
records show that he was stationed in Vietnam until December 
11, 1967.  The United States Army & Joint Services Records 
Research Center (JSRRC), however, was unable to verify the 
combat-related death of any individual named "[redacted]" prior 
to February 2, 1968.  Accordingly, this stressor is not 
verified.

The Veteran's other reported stressors, exposure to incoming 
rocket and mortar fire, however, have been verified.  The 
operational reports for the unit to which the Veteran was 
attached show that during the period the Veteran was in 
Vietnam, the unit base came under mortar and rocket attack.  
While the report supplied by JSRRC does not specifically 
place the Veteran in the specific locations of the attacks, 
because the incoming mortar fire and rocket attacks reported 
by the Veteran have been verified, the Board finds that the 
operational report verifies the Veteran's reported stressor.

Because the Veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, the Board finds that it is 
at least as likely as not that the Veteran's PTSD is due to a 
verified stressor event during his service.  Therefore, the 
Board finds that service connection for PTSD is warranted.  
All reasonable doubt has been resolved in favor of the 
claimant in making this decision.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied is 
not required.  The Board finds that no further notification 
or assistance is necessary, and that deciding the appeal at 
this time is not prejudicial to the Veteran.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran contends that he contracted hepatitis C as a 
result of air gun inoculations administered upon his entry 
into active service.  Alternatively, he asserts that he 
contracted hepatitis C as a result of exposure to the blood 
of men with whom he served in Vietnam.  In written statements 
submitted in support of his claim, the Veteran described 
having been in close proximity to other soldiers at the time 
they were wounded.  He additionally described having been 
wounded himself, although this incident has not been 
verified.  

In support of his contention that he contracted hepatitis C 
as a result of exposure to contaminated blood, he submitted a 
June 2004 letter from his treating VA physician, in which the 
physician concluded that it was likely that the Veteran was 
infected with hepatitis C due to blood exposure during 
Vietnam combat.  The physician reasoned that the Veteran had 
never used drugs and had never received blood transfusions.  
Combat exposure to blood was a recognized risk factor for 
hepatitis C infection.  

Aside from the inoculations and exposure to potentially 
infected blood, the record, in contradiction with the June 
2004 letter from the Veteran's physician, notes risk factors 
for contracting the virus including limited intravenous (IV) 
drug use in the 1960's and 1970's, intranasal cocaine use, 
and a tattoo the Veteran obtained after separating from 
service.  There are no other reported risk factors, either 
during or before his active service.

The Veteran's post-service clinical records demonstrate a 
post-service history of cocaine and opiate dependence, and an 
initial diagnosis of hepatitis C in 1997, although the record 
of initial diagnosis is not available and has not been 
associated with the claims file.

Although the Veteran's service records do not demonstrate 
that he was administered inoculations by use of an air gun, 
he is competent to report that the inoculations were 
administered in this fashion.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  
Similarly, while the Veteran's service records do not 
demonstrate that he was exposed to the blood of fellow 
servicemen, he is competent to report such.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The Veteran in this case has not yet 
been afforded an examination.  Because a VA examiner has not 
yet opined as to the likely etiology of the Veteran's 
hepatitis C, or the approximate date of onset, the Board 
finds that an etiological opinion is necessary in order to 
fairly decide the merits of the Veteran's claim.  The Board 
notes in this regard that the opinion provided by the 
Veteran's physician indicating that the Veteran likely 
contracted the hepatitis C virus as a result of exposure to 
infected blood is an inadequate basis for granting the claim, 
as the physician did not consider the Veteran's other risk 
factors as noted in the record.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
rendering an opinion regarding the most 
likely etiology of the current 
hepatitis C.  The claims file must be 
reviewed and the examiner's report must 
reflect that the file was reviewed.  
The examiner should specifically offer 
opinions as to the following:

a.  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran contracted 
hepatitis C during his period of 
active service?

b.  Given the Veteran's reported 
risk factors (air gun inoculations, 
exposure to blood of wounded 
soldiers in Vietnam, in-service and 
post-service IV drug use with shared 
needles, intranasal cocaine use, and 
a tattoo obtained after separation 
from service), to which risk factor 
is his hepatitis C most likely 
attributable?  If it is equally 
probable that the Veteran's 
hepatitis C is attributable to the 
air gun inoculations or the blood of 
fellow soldiers as it is 
attributable to drug use or post-
service exposure to blood, the 
examiner should so state.
	
The rationale for all opinions, with citation to 
relevant medical findings, must be given.  The 
examiner is advised that the Veteran is competent 
to report in-service injuries and events as well as 
symptoms and that his reports must be considered in 
formulating the requested opinions.

2.  If action remains adverse to the 
Veteran, provide a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


